Citation Nr: 1758562	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-06 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse 


ATTORNEY FOR THE BOARD

David Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to August 1965.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2013 RO decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2011, the Veteran provided testimony concerning the issue of an increased rating for posttraumatic stress disorder (PTSD) at a Travel Board hearing before the undersigned; a transcript of that hearing is of record.

A March 2012 Board decision denied the Veteran's claim of an increased rating for PTSD and determined that the issue of entitlement to a TDIU had been raised by the record.  The March 2012 Board decision remanded the TDIU issue for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are PTSD, rated as 50 percent disabling; and chronic pleural disease, rated as 10 percent disabling; the combined service-connected disability rating is 60 percent.

2.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation. 



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Records indicate that in April 2013 the Veteran failed to appear for a scheduled VA examination that was to address the medical matters raised by this appeal.  Neither the Veteran nor his representative have requested that another VA examination be scheduled; rather, in a November 2014 submission, it was noted that the Veteran could not attend a VA examination as he was hospitalized.  The Veteran is essentially housebound, leaving his house once per month to see a specialist or have his feeding tube replaced.

The Board also finds that there has been compliance with the prior remand directives of March 2012.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Laws and regulations

Entitlement to a TDIU requires evidence of service-connected disability so severe that it is impossible for the veteran in particular, or an average person in general, to follow a substantially gainful occupation.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  Marginal employment is not considered substantially gainful employment.  Id.  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The Veteran's service-connected disabilities are PTSD, rated as 50 percent disabling; and chronic pleural disease, rated as 10 percent disabling; the combined service-connected disability rating is 60 percent.  As such, the Veteran does not meet the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

Nevertheless, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  In such cases, rating boards are to submit to the Director, VA Compensation and Pension Service, for extraschedular consideration Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  38 C.F.R. § 4.16(b).

In this case, however, the Board finds that the evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability.  Letters from private and VA psychiatric practitioners in 2008 and 2009 noted that the Veteran's PTSD was severe and had occupational impacts.  An August 2008 VA PTSD examination, the Veteran reported occasional problems working with others.  The examiner found there was no significant employment dysfunction.  A January 2010 VA practitioner stated that the Veteran had barely been able to maintain employment.  At a July 2011 VA respiratory examination, the Veteran stated that he had stopped working in 2004 due to back problems.  At his February 2011 VA PTSD examination, the Veteran stated that he received Social Security Administration (SSA) disability benefits for his back.  The Veteran's SSA records reveal that a psychiatric disability was not listed as a primary or secondary diagnosis.  At the July 2011 Board hearing, the Veteran did not assert that his PTSD had prevented him from gaining or maintaining employment.  In a July 2011 letter, the Veteran essentially stated that he had worked for years while having PTSD and was easily able to still stay employed.  In the March 2012 decision, the Board found that the Veteran's PTSD was manifested by occupational impairment due to reduced reliability and productivity due to symptoms and difficulty in establishing and maintaining effective work relationships, but not deficiencies in most areas.  Moreover, there has been no showing or assertion that the Veteran's chronic pleural disease has impacted his employability.  Notably, no practitioner stated that the Veteran was unable to work due to his service-connected disabilities.  Based on this evidence of record, it is clear that although there are impacts on his employability from the PTSD, there is not an inability to obtain or maintain substantially gainful employment.  

Based on the foregoing, the Board finds that referral of the claim to the Director, VA Compensation and Pension Service, for consideration of TDIU on an extraschedular basis, is not warranted.



ORDER

Entitlement to a TDIU is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


